Rothrock, J.
-The plaintiff claims under a parol contract, and seeks to avoid the statute of frauds by proof that she paid to the defendant the sum of ten dollars as part of the agreed purchase price of the land.
The evidence as to whether any contract was closed between the parties is in conflict. All of the testimony of the witnesses is quite fully set out in the abstract of the appellant, and in an additional abstract filed by the appellees. A careful examination of the whole record leads us to the conclusion that the learned circuit judge correctly held that the evidence did not authorize a decree for the plaintiff. It is useless to set out or discuss the testimony of the witnesses. It is enough to say that we are satisfied with the decroe.
Affirmed.